Although I concur in the judgment, and most of the analysis set forth in the majority opinion, I believe that the portion of the opinion concerning the agent's unauthorized signature as an intervening cause is unnecessary in the context of the intentional misrepresentation claim at issue in the case.
As a general rule, intervening causation is typically raised in the context of a negligent tort and has limited application in the intentional tort setting. The Supreme Court of Ohio has stated that if an intentional tort was committed with malice, and if that intentional tort was the proximate cause of the plaintiff's damage, then the negligence of the plaintiff is not a defense. Schellhouse v. Norfolk  W. Ry. Co. (1991), 61 Ohio St. 3d 520,524, 575 N.E.2d 453, 456. The court further held that actions committed with intent "constitute behavior qualitatively different from that which may be characterized as merely negligent." Id.
Intentional acts, by their very nature, presuppose the occurrence of the results they bring about, i.e., the ultimate injury is basically inevitable. See Harasyn v. Normandy Metals,Inc. (1990), 49 Ohio St. 3d 173, 175, 551 N.E.2d 962, 964-965, quoting 1 Restatement of the Law 2d, Torts (1965) 15, Section 8A;Rose v. Clark Oil  Refining Corp. (June 10, 1991), Butler App. No. CA90-07-139, unreported, at 3, 1991 WL 99500. Consequently, the occurrence of an intervening act by the plaintiff is usually irrelevant because it does not cut off the liability of the actor who originally committed the intentional tort. SeeSchellhouse, 61 Ohio St.3d at 524, 525, 575 N.E.2d at 456,456-457. Thus, generally an intervening act is not a defense to an intentional tort. Foreseeability, however, is inherently part of the proximate cause analysis, and I do not take issue with that portion of the majority's analysis.
Regarding the evidential issue, I am of the opinion that the New York Life application was admissible to show conduct consistent with a scheme and/or plan to defraud. Again, in my opinion, the analysis concerning Evid.R. 403 is not applicable to the facts in this case. *Page 225